Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With respect to claim 8, the prior art of record either alone or in combination does not teach or fairly suggest the blood pump of claim 8 with each recited limitation specifically comprising a proximal bearing configured in the manner claimed and a distal bearing assembly comprising a cylindrical-shaped bearing at an intersection of the drive shaft and a stationary shaft mounting pin, wherein the drive shaft is configured to rotate with respect to the stationary shaft mounting pin, and wherein a lubricant chamber configured to hold a lubricant is defined between an inner surface of the cylindrical-shaped bearing and an outer surface of the stationary shaft mounting pin.
Applicant’s FIG. 4 best shows the recited distal bearing. FIG.’s 2B-3 best show configurations for the proximal bearing. 

With respect to claim 18, the prior art of record either alone or in combination does not teach or fairly suggest the blood pump of claim 18 with each recited limitation specifically comprising the bearing assembly comprising a bearing and a lubricant chamber configured to hold a lubricant, the bearing including a concave depression defined in a first side of the bearing, the depression being configured to receive the at least partially rounded end of the drive shaft, and the lubricant chamber comprising at least one channel defined in a second side of the bearing, the at least one channel extending transversely relative to and intersecting with the depression, wherein the at least one channel is configured to retain the lubricant.
Applicant’s FIG.’s 5A & 5B best show the bearing configuration recited in claim 18, the bearing having transversely extending channel(s) 512, 514 that intersects with the concave depression 506 on the other side of the bearing.  

Applicant’s remarks from pages 7-9 are hereby incorporated into this reasons for allowance. 
The applied prior art does not contemplate blood pump bearings having lubricant chambers configured in the manner claimed to retain or hold a lubricant.  It is the Examiner’s opinion that modifying the prior art in this manner would not be foreseeable without the benefit of the disclosure of the instant invention.  The preamble and limitations directed to the “chamber being configured to hold/retain lubricant” are given greater patentable weight in this regard because prior art blood pumps do not teach bearings using lubricants other than the blood itself.  Using blood in the lubricant chambers of the instant invention would likely result in clotting or hemolysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746